Title: Thomas Jefferson to Patrick Gibson, 14 April 1820
From: Jefferson, Thomas
To: Gibson, Patrick


					
						Dear Sir
						
							Monticello
							Apr. 14. 20.
						
					
					The 30. barrels of flour which in mine of the 9th I informed you that Johnson had taken off for me, he deposited at Columbia, returned here and took on board the balance for a full load, of which 6. more barrels were for me. he left this about a week ago to proceed to Richmond with the whole where he will have delivered you 36. barrels for me.
					these with the 57.D. on hand, besides paying the 125.D. to messrs Leroy & Bayard will, I presume authorize me to draw for 75.D. more, which I should not do till Johnson’s return & production of the actual reciept, but that I set out for Bedford in 2. or 3. days & shall need that sum for my journey. this draught therefore I must make before my departure. Accept the assurance of my friendship & respect.
					
						
							Th: Jefferson
						
					
				